



Exhibit 10.2


EMPLOYMENT AGREEMENT
This Employment Agreement (this “Agreement”) is made as of the 6th day of August
2019, by and between Global Water Resources, Inc., a Delaware corporation (the
“Company”), and Michael J. Liebman, a resident of the State of Arizona (the
“Executive”) and shall be effective as of August 7, 2019 (the “Effective Date”).
RECITALS
WHEREAS, the Company desires to continue to employ the Executive as its Senior
Vice President, Secretary, and Chief Financial Officer, as well as Senior Vice
President, Secretary, and Chief Financial Officer of Global Water, LLC and all
utility subsidiaries, and the Executive desires to continue such employment; and
WHEREAS, the Company and the Executive previously entered into an employment
agreement dated as of December 18, 2017 (the “Superseded Agreement”); and
WHEREAS, the parties desire to enter into this Agreement to replace the
Superseded Agreement and to set forth the terms and conditions of the
Executive’s employment with the Company.
AGREEMENT
NOW, THEREFORE, in consideration of the covenants and mutual agreements set
forth herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and in reliance upon the
representations, covenants and mutual agreements contained herein, the Company
and the Executive agree as follows:
1.Employment. Subject to the terms and conditions of this Agreement, the Company
agrees to employ the Executive as its Senior Vice President, Secretary, and
Chief Financial Officer, and as Senior Vice President, Secretary, and Chief
Financial Officer of Global Water, LLC and all regulated utility subsidiaries,
and the Executive agrees to diligently perform the duties associated with such
positions, including (without limitation) those duties listed on Exhibit A
attached hereto. The Executive shall perform his duties primarily at the
Company’s headquarters located in Phoenix, Arizona. The Executive will report
directly to the Company’s Chief Executive Officer and shall perform such other
duties as the Chief Executive Officer may assign from time to time, provided
that such additional duties are reasonable and consistent with the scope of the
positions held by the Executive. The Executive will devote substantially all of
his business time, attention and energies to the business of the Company and
will comply with the policies and guidelines established by the Company from
time to time applicable to its senior management executives. During the term of
this Agreement, the Executive shall not, without the Company’s prior written
consent, be a director, officer, employee, consultant or advisor of or to any
person, firm, association, syndicate, partnership, trust or corporation engaged
in, concerned with or interested in a business substantially similar to the
business of the Company. Notwithstanding the foregoing, the Executive may
(a) serve on civic or charitable or not-for-profit industry-related
organizations, (b) engage in charitable, civic, educational, professional
community and/or industry activities without remuneration therefore, (c) manage
personal and family investments, and (d) purchase securities in any corporation
whose securities are regularly traded, provided that such purchase shall not
result in the Executive beneficially owning 5% or more of the equity securities
of any business in competition with the Company at any time.




1

--------------------------------------------------------------------------------





2.Term. The Executive will be employed under this Agreement from the Effective
Date until August 31, 2023, unless the Executive’s employment is terminated
earlier pursuant to Section 7. Thereafter, the Agreement will automatically
renew for one or more additional 12-month periods (each a “Renewal Term”),
unless on or before December 31, 2022 (or December 31st during the year of the
then current Renewal Term, as applicable), either the Executive or the Company
notifies the other party in writing that it wishes to terminate employment under
this Agreement at the end of the term then in effect.


3.Base Salary. The Company will pay the Executive an annual base salary (“Base
Salary”) of $280,000 during each calendar year during the term of this
Agreement. The Board of Directors of the Company (the “Board”) or its
compensation committee (the “Compensation Committee”) may review the Base Salary
on an annual basis to determine, in its sole and absolute discretion, whether
any increases are appropriate based on a combination of factors, which shall
include (without limitation) the Executive’s achievement of specified
performance objectives and/or the amount of compensation paid to the Executive’s
peers at other, similarly situated public companies. The Base Salary may not be
reduced without the Executive’s consent. The Base Salary will be payable in
accordance with the payroll practices of the Company in effect from time to time
and will be subject to customary withholding for applicable taxes and other
deductions.


4.Incentive Compensation. The Executive may be entitled to annual incentive
compensation as determined (a) in the discretion of the Board (or the
Compensation Committee) or (b) pursuant to any incentive compensation program
adopted by the Company from time to time.


A.Cash Bonus. For each calendar year, the Executive will be eligible to receive
up to 40% of his Base Salary as incentive compensation in the form of a cash
bonus. The actual percentage shall be determined annually by the Board (or the
Compensation Committee) based on the Executive satisfying the performance goals
established by the Board (or the Compensation Committee). If the Executive is
entitled to receive a cash bonus, such bonus shall be paid at such time as cash
bonuses are otherwise payable to all employees under the incentive compensation
program, but in no event later than March 15 of the year following the year in
which the right to the cash bonus, if any, becomes vested.


B.Phantom Stock Units; Restricted Stock Units. With respect to the performance
period ending December 31, 2019, the Executive will be eligible to receive up to
40% of his Base Salary in the form of phantom stock units as determined in
accordance with the Global Water Resources, Inc. Phantom Stock Unit Plan (the
“PSU Plan”). The actual number of phantom stock units will be based on the
Executive satisfying the performance goals established by the Board (or the
Compensation Committee) pursuant to the PSU Plan and shall be awarded to
Executive in the first quarter of 2020. If Executive is entitled to an award of
phantom stock units pursuant to the PSU Plan, such phantom stock units shall be
subject to the terms and conditions of the PSU Plan and any award agreement
issued pursuant to the PSU Plan. If the Global Water Resources, Inc. 2020
Omnibus Incentive Plan (the “Incentive Plan”), is approved by the Company’s
shareholders, no phantom stock units will be issued under the PSU Plan following
the date on which the Incentive Plan is approved. For performance periods
beginning on and after January 1, 2020, subject to the Company’s shareholders
approving the Incentive Plan, in lieu of phantom stock units pursuant to the PSU
Plan, the Executive will be eligible to receive up to 40% of his Base Salary in
the form of restricted stock units or such other equity awards as may be issued
pursuant to the Incentive Plan. The actual number of restricted stock units or
other equity will be based on the Executive satisfying the performance goals
established by the Board (or the Compensation Committee) pursuant to the
Incentive Plan. All equity awards shall be subject to the terms and conditions
of the Incentive Plan and any award agreement issued pursuant to the Incentive
Plan.




2

--------------------------------------------------------------------------------





C.Restricted Stock. On August 6, 2019, the Company approved the Global Water
Resources, Inc. 2020 Omnibus Incentive Plan (the “Incentive Plan”), which adds
restricted stock as a permissible award under the Incentive Plan, subject to
shareholder approval.  Subject to shareholder approval of the Incentive Plan,
the Executive is entitled to a grant of 66,370 shares of restricted stock (the
“Restricted Shares”).  If the Incentive Plan is approved by the shareholders,
the Restricted Shares shall have a grant date as of the date on which the
Incentive Plan is approved by the Company’s shareholders or such other later
date as determined by the Compensation Committee (the “Initial Grant Date”). 
Such Restricted Shares shall vest in three substantially equal installments:
one-third (1/3) of the Restricted Shares shall vest on the Initial Grant Date;
one-third (1/3) of the Restricted Shares shall vest on the first anniversary of
the Initial Grant Date; and one-third (1/3) of the Restricted Shares shall vest
on the second anniversary of the Initial Grant Date.  Notwithstanding the
foregoing, no Restricted Shares shall be granted to the Executive if (1) the
Company’s shareholders fail to approve the Incentive Plan or (2) the Executive
terminates employment with the Company for any reason prior to the Initial Grant
Date.  The grant of Restricted Shares shall be subject to the terms of the
Incentive Plan and the award agreement granting the Restricted Shares.


5.Reimbursement of Business Expenses. The Executive shall be entitled to
reimbursement of reasonable and customary business expenses, including for all
authorized travel and all out of pocket expenses incurred by the Executive as
authorized by the Company in the performance of his duties. The Executive shall
furnish any statements, receipts, invoices and other documentation that the
Company may reasonably require in connection with processing such
reimbursements.


6.Other Benefits. The Company will provide to the Executive such fringe and
other benefits as are regularly provided by the Company to members of its senior
management team, including participation in the Company’s welfare plans (e.g.,
health, medical, dental, vision, etc.) and other benefit programs (e.g.,
profit-sharing, long-term incentive compensation, retirement, investment, life
and disability insurance, etc.) in effect from time to time, in each case to the
extent that the Executive is eligible for participation under the terms of such
plans or programs. The Executive shall be entitled to five (5) weeks of paid
vacation per year, which vacation shall be paid at a rate equal to the
Executive’s then current Base Salary. The Executive may take such vacation at
such time(s) as the Executive and the Company shall mutually agree to, acting
reasonably.
7.Termination of Employment.


A.Voluntary Resignation by Executive without Good Reason. The Executive may
voluntarily terminate his employment with the Company at any time by giving two
(2) weeks advance written notice to the Company (which notice period the Company
may waive in whole or in part in its sole discretion). If such voluntary
termination is without Good Reason (as defined below), then (i) the Company will
be obligated to pay the Executive’s then current Base Salary through the Date of
Termination (as defined below) and any incentive compensation earned in previous
years but not yet paid; (ii) no incentive compensation shall be payable for the
year in which the termination occurs; and (iii) the Company shall not pay or
reimburse the Executive for COBRA (as defined below) premiums for the period
that the Company is required to offer COBRA coverage as a matter of law. For the
avoidance of doubt, any unvested phantom stock units, stock appreciation rights,
shares of restricted stock, restricted stock units, or other equity-based awards
shall be forfeited.
B.Voluntary Resignation by Executive with Good Reason; Termination without Cause
by the Company. If the Executive terminates his employment with the Company with
Good Reason, or if the Company terminates the Executive’s employment without
Cause, including by providing the notice of non-renewal referenced in Section 2,
then (i) the Company will be obligated to pay the Executive’s then current Base
Salary through the Date of Termination and any incentive compensation earned in
previous years but not yet paid; (ii) no incentive compensation shall be payable
for the year in which the termination


3

--------------------------------------------------------------------------------





occurs, except if during the last six (6) months of the Company’s fiscal year,
(a) the Company terminates the Executive’s employment without Cause or (b) the
Executive terminates his employment with Good Reason, in which case the
Executive will be paid a pro rata bonus based upon the Company’s performance for
the fiscal year payable at such time as incentive compensation is otherwise
payable to employees under the incentive compensation program; (iii) if
Executive timely and properly elects continuation coverage under COBRA, the
Company shall reimburse Executive for the COBRA premiums for the level of
coverage that the Executive had elected prior to the Executive’s Separation from
Service until the earliest of (A) 18 months following the date of Executive’s
Separation from Service, (B) the date on which the Executive becomes employed by
any other employer that provides health insurance coverage, regardless of
whether such coverage is comparable to the coverage provided by the Company or
(C) the date the Executive is no longer eligible to receive COBRA continuation
coverage; (iv) notwithstanding the provisions in the Incentive Plan or in any
equity, phantom stock, restricted stock, restricted stock unit, or stock
appreciation right plan or award agreement to the contrary, any equity or stock
price-based awards (including phantom stock units, shares of restricted stock,
restricted stock units, and stock appreciation rights) previously granted will
become fully vested and exercisable and all restrictions on restricted awards
will lapse; and (v) the Company will pay the Executive an amount equal to the
sum of (A) three (3) times the Executive’s current Base Salary as of the Date of
Termination, and (B) six (6) times the maximum cash bonus that the Executive
could have earned in the year of the Date of Termination. Unless otherwise
provided in this Agreement, this amount shall be paid in a lump-sum payment
within 60 days following the Executive’s Separation from Service.


C.Termination for Cause by the Company. If the Company terminates the
Executive’s employment for Cause, then, (i) the Company will be obligated to pay
the Executive’s then current Base Salary through the Date of Termination and any
incentive compensation earned in previous years but not yet paid; and (ii) no
incentive compensation shall be payable for the year in which the termination
occurs. For the avoidance of doubt, any unvested phantom stock units, stock
appreciation rights, shares of restricted stock, restricted stock units or other
equity-based awards shall be forfeited.


D.Death or Disability. If Executive dies or becomes Disabled, then the Company
will be obligated to pay (i) the Executive’s then current Base Salary through
the date of death or the effective date of Disability and any incentive
compensation earned in previous years but not yet paid, (ii) a pro-rated amount
of the Executive’s actual incentive compensation for the year, payable at such
time as incentive compensation is otherwise payable to employees under the
incentive compensation program, (iii) if Executive or Executive’s qualified
beneficiary timely and properly elects continuation coverage under COBRA, the
Company shall reimburse Executive or Executive’s qualified beneficiary for the
COBRA premiums for the level of coverage that the Executive had elected prior to
the Executive’s death or Disability until the earliest of (A) 18 months
following the date of Executive’s death or Disability, (B) the date on which the
Executive or the Executive’s qualified beneficiary becomes employed by any other
employer that provides health insurance coverage, regardless of whether such
coverage is comparable to the coverage provided by the Company, or (C) the date
the Executive or his qualified beneficiary is no longer eligible to receive
COBRA continuation coverage; and (iv) notwithstanding the provisions in the
Incentive Plan or in any equity, phantom stock, restricted stock, restricted
stock unit, or stock appreciation rights plan or award agreement to the
contrary, any equity or stock price-based awards previously granted will become
fully vested and exercisable and all restrictions on restricted awards will
lapse and, to the extent permitted under the applicable plan’s governing
documents, the Executive (or the Executive’s beneficiary(ies)) shall have a
period of one (1) year from the effective date of Disability to exercise any
such options (or if shorter, the expiration date of the option).


4

--------------------------------------------------------------------------------





E.Definitions. For purposes of this Agreement:


(1)“Cause” shall occur if the Executive (a) has engaged in malfeasance, willful
or gross misconduct, or willful dishonesty that materially harms the Company or
its stockholders, (b) is convicted of a felony that is materially detrimental to
the Company or its stockholders, (c) is convicted of or enters a plea of nolo
contendere to a felony that materially damages the Company’s financial condition
or reputation or to a crime involving fraud; (d) is in material violation of the
Company’s ethics/policy code, including breach of duty of loyalty in connection
with the Company’s business; (e) willfully fails to perform his duties under
this Agreement after notice by the Company and a reasonable opportunity to cure;
or (f) impedes, interferes or fails to reasonably cooperate with an
investigation authorized by the Company or fails to follow a legal and proper
Company directive.


(2)“COBRA” means the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended.


(3)“Code” means the Internal Revenue Code of 1986, as amended.


(4)“Date of Termination” shall mean (a) if this Agreement is terminated as a
result of the Executive’s death, the date of the Executive’s death, (b) if this
Agreement is terminated by the Executive, the last day of his employment with
the Company, (c) if this Agreement is terminated as a result of the Executive’s
Disability, the effective date of the Disability, (d) if this Agreement is
terminated by the Company for Cause, the date a final determination is provided
to the Executive by the Company, or (e) if this Agreement is terminated by the
Company without Cause, the date notice of termination is given to the Executive
by the Company.


(5)“Disability” shall mean if, by reason of any medically determinable physical
or mental impairment which actually hinders the Executive’s ability to perform
his job and which can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, the Executive is receiving
income replacement benefits for a period of not less than six (6) months under
an accident and health plan established by the Company for its employees. The
effective date of Executive’s Disability is the last day of the sixth month on
which the Executive receives the income replacement benefits.


(6)“Good Reason” shall mean a Separation from Service within two (2) years
following the occurrence of one or more of the following circumstances without
Executive’s express consent: (a) a material diminution in the Executive’s
authority, duties or responsibilities, (b) a material diminution in the
authority, duties or responsibilities of the supervisor to whom the Executive is
required to report; (c) a material diminution in Executive’s Base Salary not
consented to as required under Section 3; (d) a material change in the
geographic location of Executive’s principal office; or (e) any other action or
inaction that constitutes a material breach by the Company of this Agreement.
Executive must provide written notice to Company of the existence of the Good
Reason condition described in clauses (a) - (e) above within ninety (90) days of
the initial existence of the condition. Notwithstanding anything to the
contrary, an event described in clauses (a) - (e) above will not constitute Good
Reason if, within thirty (30) days after Executive gives Company notice of the
occurrence or existence of an event that Executive believes constitutes Good
Reason, Company has fully corrected such event.


(7)“Separation from Service” shall mean either (a) termination of the
Executive’s employment with Company and all affiliates of the Company, or (b) a
permanent reduction in the


5

--------------------------------------------------------------------------------





level of bona fide services the Executive provides to the Company and all
affiliates to an amount that is 20% or less of the average level of bona fide
services the Executive provided to the Company in the immediately preceding
36 months, with the level of bona fide service calculated in accordance with
Treasury Regulations Section 1.409A-1(h)(1)(ii). Solely for purposes of
determining whether the Executive has a Separation from Service, the Executive’s
employment relationship is treated as continuing while the Executive is on
military leave, sick leave, or other bona fide leave of absence (if the period
of such leave does not exceed six months, or if longer, so long as the
Executive’s right to reemployment with the Company or an affiliate is provided
either by statute or contract). If the Executive’s period of leave exceeds six
(6) months and the Executive’s right to reemployment is not provided either by
statute or by contract, the employment relationship is deemed to terminate on
the first day immediately following the expiration of such six (6)-month period.
Whether a termination of employment has occurred will be determined based on all
of the facts and circumstances and in accordance with regulations issued by the
United States Treasury Department pursuant to Section 409A of the Code.


F.Release Agreement. Notwithstanding anything to the contrary herein, no payment
shall be made under this Section 7 or Section 8(B) unless the Executive executes
(and does not revoke) a legal release (“Release Agreement”), in the form and
substance reasonably requested by the Company, in which the Executive releases
the Company and its affiliates, directors, officers, employees, agents, and
others affiliated with the Company, from any and all claims, including claims
relating to the Executive’s employment with the Company and the termination of
the Executive’s employment. The Release Agreement shall be provided to the
Executive within five (5) days following the Executive’s Separation from
Service. The Release Agreement must be executed and returned to the Company
within the 21- or 45-day (as applicable) period described in the Release
Agreement and it must not be revoked by the Executive within the seven (7)-day
revocation period described in the Release Agreement. Notwithstanding anything
in this Section 7 or Section 8(B) to the contrary, if the 21- or 45-day
consideration period, plus the seven-day revocation period, spans two calendar
years, the first payment to which Executive is entitled shall be made to the
Executive in the second calendar year.


G.Compliance with Section 409A of the Code. The Company believes that the
payments due pursuant to this Agreement qualify for the short-term deferral
exception or the separation pay exception to Section 409A as set forth in
Treasury Regulation Section 1.409A-1(b)(4). Notwithstanding anything to the
contrary in this Agreement, if the Company determines that neither the
short-term deferral exception, separation pay exception nor any other exception
to Section 409A applies to the payments due pursuant to this Agreement, to the
extent any payments are due on the Executive’s Separation from Service and if
Executive is a “specified employee” (as defined in Treasury Regulation Section
1.409A-1(i)) at the time of Executive’s Separation from Service, then such
payments shall be paid on the first business day following the expiration of the
six-month period following the Executive’s Separation from Service along with
accrued interest at the Bank of America, Arizona prime rate determined as of the
date of the payment. This Agreement shall be operated in compliance with Section
409A or an exception thereto and each provision of this Agreement shall be
interpreted, to the extent possible, to comply with Section 409A or to qualify
for an applicable exception. Under no circumstances may the time or schedule of
any payment made or benefit provided pursuant to this Agreement be accelerated
or subject to a further deferral except as otherwise permitted or required
pursuant to regulations and other guidance issued pursuant to Section 409A of
the Code. Executive does not have any right to make any election regarding the
time or form of any payment due under this Agreement. The reimbursement of the
COBRA premiums provided for in the Agreement shall be paid to Executive on the
fifth day of the month immediately following the month in which Executive timely
remits the premium payment. Executive may not elect to receive cash or any other
benefit in lieu of the benefits provided by this Agreement.


6

--------------------------------------------------------------------------------





8.Change of Control Fee.


A.Notwithstanding the provisions of the Incentive Plan or any equity, phantom
stock, restricted stock, restricted stock unit or stock appreciation rights plan
or award agreement to the contrary, any equity or stock price based awards
(including phantom stock units, shares of restricted stock, restricted stock
units, and stock appreciation rights) previously granted to the Executive will
become fully vested and exercisable and all restrictions on restricted awards
will lapse upon any Change of Control (as defined below), regardless of whether
the Executive remains employed by the Company or its successor following the
Change of Control.


B.If the Executive terminates his employment with the Company with Good Reason,
or if the Company terminates the Executive’s employment without Cause within
24 months following a Change of Control of the Company, the Executive will be
entitled to a lump-sum cash payment equal to the sum of (i) three (3) times the
Executive’s current Base Salary as of the date of the Change of Control, and
(ii) six (6) times the maximum cash bonus that the Executive could have earned
in the year of the Change of Control. Such payment shall be made in a single
lump sum payment within 60 days of the date of the Executive’s Separation from
Service, provided that the Executive complies with the release requirements of
Section 7(F). To the extent that any disputes arise involving the terms and
conditions of this Agreement (or the termination of the Executive’s employment)
following a Change of Control, the Executive shall be entitled to reimbursement
by the Company for his reasonable attorneys’ fees and other legal fees and
expenses incurred in connection with contesting or disputing any such
termination or seeking to obtain or enforce any right or benefit provided for
under this Agreement. Any such fees and expenses shall be reimbursed by the
Company as they are incurred. All reimbursements will be made no later than
December 31 of the calendar year following the calendar year in which the
expense was incurred. The amounts reimbursed in one taxable year will not affect
the amounts eligible for reimbursement by Company in a different taxable year.
Executive may not elect to receive cash or any other benefit in lieu of the
reimbursement of legal fees and expenses provided by this Section 8(B). If
Executive is entitled to a payment pursuant to this Section 8, the Executive
shall be ineligible for any payment due pursuant to Section 7.


C.For purposes of this Agreement, “Change of Control” shall mean a “change in
the ownership or effective control of a corporation,” or a “change in the
ownership of a substantial portion of the assets of a corporation” within the
meaning of Code Section 409A (treating the Company as the relevant corporation)
provided, however, that for purposes of determining a “change in the effective
control,” “50 percent” shall be used instead of “30 percent” and for purposes of
determining a “substantial portion of the assets of the corporation,” “85
percent” shall be used instead of “40 percent.”


D.The following limitations apply to payments pursuant to this Section 8.


(1)Section 4999 of the Code imposes an excise tax (currently 20%) on an employee
if the total payments and certain other benefits received by the employee due to
a “change in control”) (which for this purpose, has the meaning ascribed to it
in Section 280G of the Code and the related regulations) exceed prescribed
limits. In order to avoid this excise tax and the related adverse tax
consequences for Company) the payments and benefits to which Executive will be
entitled pursuant to Section 8 will be limited so that the sum of such payments
and benefits, when combined with all other “payments in the nature of
compensation” (as that term is defined in Section 280G of the Code and related
regulations), the receipt of which is contingent on a change in control, will
not exceed an amount equal to the maximum amount that can be payable without the
imposition of the Section 4999 excise tax (which maximum amount is referred to
below as the “Capped Benefit”).




7

--------------------------------------------------------------------------------





(2)The limitation described in Section 8(D)(1) will not apply if the Executive’s
“Uncapped Benefit” minus the Section 4999 excise taxes exceeds the Executive’s
Capped Benefit. For this purpose, an Executive’s “Uncapped Benefit” is equal to
the total payments to which the Executive will be entitled pursuant to this
Agreement, or otherwise, without regard to the limitation described in Section
8(D)(1).


(3)If the Company believes that Section 8(D)(1) may result in a reduction of the
payments to which Executive is entitled under this Agreement, it will so notify
Executive as soon as possible. The Company will then, at its expense, retain a
“Consultant” (which shall be a certified public accounting firm and/or a firm of
recognized executive compensation consultants working with a law firm or
certified public accounting firm) to provide a determination concerning whether
the Executive’s total payments and benefits under this Agreement or otherwise
will result in the imposition of the Section 4999 excise tax and, if so, whether
the Executive is subject to the limitations of Section 8(D)(1) or,
alternatively, whether the exception described in Section 8(D)(2) applies.


If the Company believes that the limitations of Section 8(D)(1) are applicable,
it will nonetheless make payments to the Executive, at the times described in
Section 8, in the maximum amount that it believes may be paid without exceeding
such limitations. The balance, if any, will then be paid if due after the
opinions called for above have been received.
If the amount paid to the Executive by the Company is ultimately determined by
the Internal Revenue Service to have exceeded the limitations of this Section
8(D), the Executive must repay the excess promptly on demand of the Company. If
it is ultimately determined by the Consultant or the Internal Revenue Service
that a greater payment should have been made to the Executive, the Company shall
pay the Executive the amount of the deficiency, together with interest thereon
from the date such amount should have been paid to the date of such payment so
that the Executive will have received or be entitled to receive the maximum
amount to which the Executive is entitled under the Agreement. For purposes of
this Section 8, the applicable interest rate shall be the Bank of America,
Arizona prime rate from the date the amounts described in the preceding sentence
should have been paid to the Executive.
As a general rule, the Consultant’s determination shall be binding on the
Executive and the Company. Section 280G and the excise tax rules of Section
4999, however, are complex and uncertain and, as a result, the Internal Revenue
Service may disagree with the Consultant’s conclusions. If the Internal Revenue
Service determines that the Capped Benefit is actually lower than calculated by
the Consultant, the Capped Benefit will be recalculated by the Consultant. Any
payment over that revised Capped Benefit will then be repaid by the Executive to
Company. If the Internal Revenue Service determines that the actual Capped
Benefit exceeds the amount calculated by the Consultant, the Company shall pay
the Executive any shortage.
The Company has the right to challenge any determinations made by the Internal
Revenue Service. If the Company agrees to indemnify an Executive from any taxes,
interest and penalties that may be imposed upon the Executive (including any
taxes, interest and penalties on the amounts paid pursuant to the Company’s
indemnification agreement), the Executive must cooperate fully with the Company
in connection with any such challenge. The Company shall bear all costs
associated with the challenge of any determination made by the Internal Revenue
Service and the Company shall control all such challenges.
Executive must notify the Company in writing of any claim or determination by
the Internal Revenue Service that, if upheld, would result in the payment of
excise taxes. Such notice shall be given as soon as possible but in no event
later than 15 days following the Executive’s receipt of notice of the Internal
Revenue Service’s position.


8

--------------------------------------------------------------------------------





In the event that the provisions of Sections 280G and 4999 of the Code are
repealed without succession, this Section 8(D) shall be of no further force or
effect. Moreover, if the provisions of Sections 280G and 4999 of the Code do not
apply to impose the excise tax on payments under this Agreement, then the
provisions of this Section 8(D) shall not apply.
9.Non-Solicitation.


A.The Executive hereby covenants and agrees that for a period of one (1) year
from the Date of Termination, Executive will not directly or indirectly, or in
any individual or representative capacity, request or solicit any of the
Company’s Clients to withdraw, curtail, cancel, or decrease the level of their
business with the Company or request that they do business with any Competing
Business. The Company’s Clients are any person or entity: (i) for whom
Executive, at any time during the 12-month period prior to the time the
Executive’s employment with the Company terminates, provided Company’s Services
and with whom Employee had material contact; (ii) about whom Executive had
Confidential Information; and/or (iii) with respect to whom Executive, at any
time during the 12-month period prior to the time the Executive’s employment
with the Company terminates, held supervisory, managerial, and/or oversight
responsibilities for the provision of Company’s services.


B.The Executive hereby covenants and agrees that for a period of one (1) year
from the Date of Termination, Executive will not directly or indirectly, or in
any individual or representative capacity, request or solicit any of the
Company’s Prospective Clients (defined as any person or entity who both (i) has
been directly solicited to become a customer of the Company, and (ii) with whom
Executive had material contact or about whom Executive has knowledge of such
solicitation, within the 12-month period prior to the time Executive’s
employment with the Company terminates) to forgo doing business with the Company
or request that such prospective customer or client do business with any
Competing Business.


C.The Executive hereby covenants and agrees that for a period of one (1) year
from the Date of Termination, Executive will not directly or indirectly hire or
solicit for employment for any other business entity other than the Company
(whether as an employee, consultant, independent contractor, or otherwise) any
person who is, or within the six (6)-month period preceding the date of such
activity was, an employee, independent contractor or the like of the Company or
any of its subsidiaries, unless Company gives its written consent to such offer
of employment. Nothing herein shall prevent Executive, directly, or indirectly
through the use of agents, employees or other representatives, from placing
general advertisements in any widely-distributed media (such as newspapers,
Internet postings, etc.) directed at the public at large (as opposed to directed
specifically at the Company’s employees, contractors or the like that have the
effect of inducing or influencing any of the Company’s employees, contractors,
or the like to terminate their employment or business relationship with the
Company.


D.The covenants set forth in this Section 9 will survive the Executive’s
termination of employment under Section 7.
10.Non-Disclosure of Confidential Information.


A.It is understood that in the course of the Executive’s employment with the
Company, the Executive will become acquainted with Company Confidential
Information (as defined below). The Executive recognizes that Company
Confidential Information has been developed or acquired at great expense, is
proprietary to the Company, and is and shall remain the exclusive property of
the Company. Accordingly, the Executive agrees that he will not disclose to
others, copy, make any use of, or remove from the Company’s premises any Company
Confidential Information, except as the Executive’s duties may specifically
require, without the express written consent of the Company, during the
Executive’s employment


9

--------------------------------------------------------------------------------





with the Company and thereafter until such time as Company Confidential
Information becomes generally known, or readily ascertainable by proper means by
persons unrelated to the Company.


B.Upon any termination of employment, the Executive shall promptly deliver to
the Company the originals and all copies of any and all materials, documents,
notes, manuals, or lists containing or embodying Company Confidential
Information, or relating directly or indirectly to the business of the Company,
in the possession or control of the Executive.


C.“Company Confidential Information” shall mean confidential, proprietary
information or trade secrets of the Company and its subsidiaries and affiliates
including without limitation the following: (i) customer lists and customer
information as compiled by the Company; (ii) the Company’s internal practices
and procedures; (iii) the Company’s financial condition and financial results of
operation; (iv) supply of materials information, including sources and costs,
and current and prospective projects; (v) strategic planning, manufacturing,
engineering, purchasing, finance, marketing, promotion, distribution, and
selling activities; (vi) all other information which the Executive has a
reasonable basis to consider confidential or which is treated by the Company as
confidential; and (vii) all information having independent economic value to the
Company that is not generally known to, and not readily ascertainable by proper
means by, persons who can obtain economic value from its disclosure or use.
Notwithstanding the foregoing provisions, the following shall not be considered
“Company Confidential Information”: (1) the general skills of the Executive;
(2) information generally known by senior management executives within the
Company’s industry; (3) persons, entities, contacts or relationships of the
Executive that are also generally known in the industry; and (4) information
which becomes available on a non-confidential basis from a source other than the
Executive which source is not prohibited from disclosing such confidential
information by legal, contractual or other obligation.


D.Nothing in this Agreement shall prevent Executive from the disclosure of
Confidential Information that: (A) is made: (i) in confidence to a Federal,
State, or local government official, either directly or indirectly, or to an
attorney; and (ii) solely for the purpose of reporting or investigating a
suspected violation of law; or (B) is made in a complaint or other document
filed in a lawsuit or other proceeding, if such filing is made under seal. In
the event that Executive files a lawsuit alleging retaliation by the Company for
reporting a suspected violation of law, Executive may disclose Confidential
Information related to the suspected violation of law or alleged retaliation to
Employee’s attorney and use that Information in the court proceeding if
Executive or Employee’s attorney: files any document containing Confidential
Information under seal; and does not disclose the Confidential Information,
except pursuant to court order. Executive understands and acknowledges that the
Company provides this notice in compliance with the Defend Trade Secrets Act of
2016.


11.Waiver of Intellectual Property and Moral Rights. The Executive agrees that
any and all ideas, concepts, processes, discoveries, improvements and inventions
conceived, discovered, made, designed, researched or developed by the Executive
either solely or jointly with others, during the Executive’s employment with the
Company and for the six (6) months thereafter, which relate to the Company’s
business or resulting from any work the Executive does for the Company
(collectively the “Intellectual Property”), are the Intellectual Property of the
Company. The Executive hereby irrevocably assigns and grants to the Company all
his right, title and interest in and to such Intellectual Property (including
any moral rights thereto). The Executive agrees to deliver to the Company all
papers, documents, files, electronic data or media, reasonably requested by the
Company in connection therewith. Without limiting the foregoing, the Executive
acknowledges that any and all Intellectual Property, and any and all other
property of the Company protectable by patent, copyright or trade secret law,
developed in whole or in part by the Executive in


10

--------------------------------------------------------------------------------





connection with the performance of services to the Company as an employee, are
the sole property of the Company.


12.Return of Company Property Following Termination. The Executive agrees that
following the termination of his employment for any reason, he will promptly
return all property of the Company, its affiliates and any divisions thereof he
may have managed that is then in or thereafter comes into his possession,
including, but not limited to, documents, contracts, agreements, plans,
photographs, books, notes, electronically stored data and all copies of the
foregoing, as well as any materials or equipment supplied by the Company to the
Executive.


13.Cooperation; No Disparagement. During the one (1)-year period following the
Executive’s Date of Termination, the Executive agrees to provide reasonable
assistance to the Company (including assistance with litigation matters), upon
the Company’s request, concerning the Executive’s previous employment
responsibilities and functions with the Company. Additionally, at all times
after the Executive’s employment with the Company has terminated, the Company
and the Executive agree to refrain from making any disparaging or derogatory
remarks, statements and/or publications regarding the other, the Company’s
employees or its services. In consideration for such cooperation, the Company
shall compensate the Executive for the time the Executive spends on such
cooperative efforts (at an hourly rate based on the Executive’s total
compensation during the year preceding the Date of Termination) and the Company
shall reimburse the Executive for his reasonable out-of-pocket expenses the
Executive incurs in connection with such cooperative efforts.


14.Non-Competition. The Executive agrees that during his employment by the
Company hereunder and for a period of one (1) year thereafter, he will not
(except on behalf of or with the prior written consent of the Company), within
the State of Arizona either engage in or carry on any activities of the type
conducted, authorized, offered, or provided to Company, whether directly or
indirectly, on his own behalf or in the service or on behalf of others, as a
member of a limited liability company, partner of a partnership, or as a
stockholder, investor, officer, director, trustee, or as an employee, agent,
associate, consultant or in any other capacity in the water and wastewater
utility business (“Competing Business”). This restriction shall not apply to the
Executive working for a non-competitive state agency or municipal provider, or
for a general contractor whose company solely constructs utility infrastructure
on behalf of municipalities and utilities. The parties intend that the covenants
contained in this Section 14 shall be deemed to be a series of separate
covenants one for each county in the State of Arizona and except for geographic
coverage, each such separate covenant shall be identical to the covenants
contained in this Section 14. This restriction shall not apply if the Executive
resigns with Good Reason or is terminated without Cause.


15.Reasonableness of Restrictions, Equitable Relief, and Severability.


A.The Executive hereby agrees that the period of time and geographic scope
provided for in the restrictions set forth herein do not impose an undue burden
on Executive and are reasonable in subject matter and duration and necessary to
protect the Company and its successors and assigns in the use and employment of
the goodwill of the business conducted by the Company and to protect the
Company’s legitimate business interests. The Executive further agrees that
damages cannot compensate the Company in the event of a violation of Sections
9-14 and that, if such violation should occur, injunctive relief shall be
essential for the protection of the Company and its successors and assigns.
Accordingly, the Executive hereby covenants and agrees that, in the event any of
the provisions of Sections 9-14 shall be violated or breached, the Company shall
be entitled to obtain injunctive relief against the party or parties violating
such covenants, without bond but upon due notice, in addition to such further or
other relief as may be available at equity or law. Obtainment of such an
injunction by the Company shall not be considered an election of remedies or


11

--------------------------------------------------------------------------------





a waiver of any right to assert any other remedies which the Company has at law
or in equity. No waiver of any breach or violation hereof shall be implied from
forbearance or failure by the Company to take action thereof. The prevailing
party in any litigation, arbitration or similar dispute resolution proceeding to
enforce this provision will recover any and all reasonable costs and expenses,
including attorneys’ fees.


B.If any provision of this Agreement is held to be illegal, invalid, or
unenforceable under any applicable law, then such provision will be deemed
severed and this Agreement will be construed as if not containing the provision
held to be invalid, and the rights and obligations of the parties will be
construed and enforced accordingly. Thereafter, the parties shall promptly and
in good faith negotiate an equitable adjustment to the provisions of this
Agreement with the view to effecting, to the greatest extent possible, the
original purpose and intent of this Agreement.


16.Assignment. The Executive acknowledges that the services to be rendered by
him are unique and personal in nature. Accordingly, the Executive may not assign
any of his rights or delegate any of his duties or obligations under this
Agreement. Nothing in this Agreement shall preclude the Company from
consolidating or merging into or with, or transferring all or substantially all
of its assets to, another corporation or entity that assumes this Agreement and
all obligations and undertakings hereunder. Upon such consolidation, merger or
transfer of assets and assumption, the term “Company” as used herein shall mean
such other corporation or entity, as appropriate, and this Agreement shall
continue in full force and effect.


17.Entire Agreement; Amendment; Waivers. This Agreement embodies the complete
agreement of the parties hereto with respect to the subject matter hereof and
supersedes any prior written, or prior or contemporaneous oral, understandings
or agreements between the parties that may have related in any way to the
subject matter hereof. This Agreement may be amended only in writing executed by
the Company and the Executive. The failure of either party to this Agreement to
enforce any of its terms, provisions or covenants will not be construed as a
waiver of the same or of the right of such party to enforce the same. Waiver by
either party hereto of any breach or default by the other party of any term or
provision of this Agreement will not operate as a waiver of any other breach or
default.


18.Governing Law. This Agreement and all questions relating to its validity,
interpretation, performance and enforcement, shall be governed by and construed
in accordance with the internal laws, and not the law of conflicts, of the State
of Arizona.


19.Notices. Any notice required or permitted under this Agreement must be in
writing and will be deemed to have been given when delivered personally or by
overnight courier service or three days after being sent by mail, postage
prepaid, at the address indicated below or to such changed address as such
person may subsequently give such notice of:


if to the Company:
Global Water Resources, Inc.

21410 North 19th Avenue, Suite 220
Phoenix, AZ 85027
Attention: Chief Executive Officer
Facsimile: (623) 518-4100


if to the Executive:
Michael Liebman

1809 W. Parnell Drive
Phoenix, AZ 85085


12

--------------------------------------------------------------------------------





20.Dispute Resolution. Except as otherwise provided in Section 10(C), any
dispute, controversy, or claim, whether contractual or non-contractual, between
the parties hereto arising directly or indirectly out of or connected with this
Agreement, relating to the breach or alleged breach of any representation,
warranty, agreement, or covenant under this Agreement, unless mutually settled
by the parties hereto, shall be resolved by binding arbitration in accordance
with the Employment Arbitration Rules of the American Arbitration Association
(the “AAA”). The parties agree that before the proceeding to arbitration that
they will mediate their disputes before the AAA by a mediator approved by the
AAA. Any arbitration shall be conducted by arbitrators approved by the AAA and
mutually acceptable to the Company and the Executive. All such disputes,
controversies, or claims shall be conducted by a single arbitrator, unless the
dispute involves more than $50,000 in the aggregate in which case the
arbitration shall be conducted by a panel of three arbitrators. If the parties
hereto are unable to agree on the mediator or the arbitrator(s), then the AAA
shall select the arbitrator(s). The resolution of the dispute by the
arbitrator(s) shall be final, binding, nonappealable, and fully enforceable by a
court of competent jurisdiction under the Federal Arbitration Act. The
arbitrator(s) shall award damages to the prevailing party. The arbitration award
shall be in writing and shall include a statement of the reasons for the award.
The arbitration shall be held in the Phoenix/Scottsdale metropolitan area. The
Company shall pay all AAA, mediation, and arbitrator’s fees and costs. Except as
otherwise provided in this Agreement, the arbitrator(s) shall award reasonable
attorneys’ fees and costs to the prevailing party.


21.Withholding; Release; No Duplication of Benefits. All of the Executive’s
compensation under this Agreement will be subject to deduction and withholding
authorized or required by applicable law. The Company’s obligation to make any
post-termination payments hereunder (other than salary payments and expense
reimbursements through a given Date of Termination), shall be subject to receipt
by the Company from the Executive of the Release Agreement described by Section
7(F), and compliance by the Executive with the covenants set forth in Sections
9, 10, 13 and 14.


22.Successors and Assigns. This Agreement is solely for the benefit of the
parties and their respective successors, assigns, heirs and legatees. Nothing
herein shall be construed to provide any right to any other entity or
individual.


23.Each Party the Drafter. This Agreement and the provisions contained in it
will not be construed or interpreted for or against any party to this Agreement
because that party drafted or caused that party’s legal representative to draft
any of its provisions.


24.Headings. All descriptive headings of sections and paragraphs in this
Agreement are intended solely for convenience, and no provision of this
Agreement is to be construed by reference to the heading of any section or
paragraph.


25.Execution of Agreement. This Agreement may be executed via facsimile, .pdf or
similar electronic transmission and in counterparts, each of which will be
deemed an original, but all of which together will constitute one and the same
instrument.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
[SIGNATURE PAGE FOLLOWS]




13

--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the parties have executed and delivered this Agreement as of
the date first above written.
COMPANY:


GLOBAL WATER RESOURCES, INC.,






By:     /s/ David Tedesco         
Name:     David Tedesco         
Title:     Lead Director             




EXECUTIVE:




/s/ Michael Liebman            
Michael Liebman            












14

--------------------------------------------------------------------------------






EXHIBIT A
Executive Job Description
The Executive shall continue to perform his current duties as Senior Vice
President, Secretary, and Chief Financial Officer and other duties necessary to
his position and those assigned by the Board and the Chief Executive Officer.






A-1